Citation Nr: 1700503	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  04-43 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for a disability manifested by right hand pain.

3. Entitlement to service connection for a disability manifested by left hand pain.

4. Entitlement to an initial compensable evaluation prior to January 6, 2005, and 10 percent thereafter, for a left ankle disability.

5. Entitlement to an initial compensable evaluation prior to March 9, 2009, and 10 percent thereafter, for sinusitis.

6. Entitlement to an initial compensable evaluation for a left wrist disability.

7. Entitlement to an effective date prior to November 24, 2002, for the award of service connection for left ankle pain.

8. Entitlement to an effective date prior to November 24, 2002, for the award of service connection for sinusitis.

9. Entitlement to an effective date prior to November 24, 2002, for the award of service connection for left wrist pain.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1993 to November 2002.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board at a November 2006 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was last before the Board in December 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Following the Board's remand, the AOJ issued a supplemental statement of the case (SSOC) which included the earlier effective date issues listed above, and subsequently certified these issues to the Board for appellate consideration.  As such, even though the Veteran did not submit a substantive appeal with regards to the earlier effective date claims, given the actions by the AOJ, the Board will accept jurisdiction of these issues.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issues of service connection for bilateral foot and hand disabilities as well as increased initial evaluations for sinusitis and left wrist and ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran separated from active duty service on November 23, 2002.

2. Service connection for sinusitis and left wrist and ankle disabilities has been awarded effective November 24, 2002, the day following the Veteran's separation from active service.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than November 24, 2002, for the award service connection for sinusitis, left wrist, or left ankle disabilities.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist are not applicable where further assistance would not aid the Veteran in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (West 2014).  The resolution of the Veteran's appeal wholly depends on the interpretation of relevant law.  Therefore, VA's duties to notify and assist are inapplicable because the appeal involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Analysis

The Veteran seeks an effective date earlier than November 24, 2002, for the award of service connection for sinusitis and left and right wrist disabilities.  Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.   

The Veteran separated from active duty service with the U.S. Army on November 23, 2002.  See DD Form 214.  A February 2012 rating decision awarded service connection for sinusitis and left wrist and ankle disabilities effective November 24, 2002, the day following the Veteran's separation from active service.  The Board notes that the day following separation from active service is the earliest possible date for which service connection may be awarded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b)(2)(i).  There is no statutory or regulatory authority which would allow an award of service connection effective prior to the Veteran's separation from active service.  As such, the Veteran's appeals must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.


ORDER

An effective date prior to November 24, 2002, for the award of service connection for left ankle pain is denied.

An effective date prior to November 24, 2002, for the award of service connection for sinusitis is denied.

An effective date prior to November 24, 2002, for the award of service connection for left wrist pain is denied.


REMAND

The Board previously remanded the Veteran's service connection and increased initial evaluation appeals in part to provide him new VA examinations.  The record indicates these examinations were scheduled for March 2016, for which the Veteran failed to report.  However, records show the Veteran contacted VA in March 2016 informing the AOJ that he did not receive notice of the scheduled examinations in a timely manner, as it had been mailed to an incorrect address.  He provided the AOJ with his correct mailing address, and was informed that these examinations would be rescheduled.  However, the instant appeal has been returned to the Board without allowing the Veteran another opportunity to attend the requested examinations.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, another remand is required to ensure compliance with the Board's prior remand instructions.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by a VA podiatrist to determine all current bilateral foot diagnoses and for an opinion as to whether any foot disability is related to service.  The claims folder via access to Virtual VA/VBMS must be made available to the examiner prior to the evaluation.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  All appropriate tests and studies should be conducted and clinical findings must be reported and correlated to a specific diagnosis.  Following review of the record and physical examination, the examiner must fully identify any foot disorder present, to include whether there is plantar fasciitis, and address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any current foot disability had its onset or is otherwise etiologically related to the Veteran's active service, to include foot injury and symptoms recorded during service?

b. Is it at least as likely as not (probability of at least 50 percent) that any current foot disability is proximately due to (caused by) a service-connected disability, including cervical and/or lumber strain, right knee patellofemoral syndrome, a bilateral ankle disability and/or bilateral lower extremity varicose veins, etc.?

c. If not, is it at least as likely as not (probability of at least 50 percent) that any current foot disability has been chronically worsened (permanently aggravated beyond normal progression) by a service-connected disability, including cervical and/or lumber strain, right knee patellofemoral syndrome, a bilateral ankle disability, and/or bilateral lower extremity varicose veins, etc.

The VA podiatrist must also complete a Disability Benefits Questionnaire to address the current severity of the Veteran's service-connected left ankle disability.

A complete rationale for all opinions expressed should be provided.  It is requested that the examiner discuss all of the medical evidence in detail and reconcile any contradictory evidence in a narrative report.

2. Schedule the Veteran for a VA examination to determine all current bilateral hand diagnoses and address the etiology of such disorders.  The claims folder via access to Virtual VA/VBMS must be made available to the examiner prior to the evaluation.  The examination report should include a discussion of the Veteran's documented clinical history and assertions.  All appropriate tests and studies should be conducted and clinical findings should be reported and correlated to a specific diagnosis.  Following review of the record and physical examination, the examiner should identify any current chronic left and/or right hand disability, specifically commenting on whether the Veteran suffers from rheumatoid arthritis, and then address the following:  

a. Is it at least as likely as not (probability of at least 50 percent) that any current left and/or right hand disability had its onset or is otherwise etiologically related to the Veteran's active service, to include and injuries and symptoms recorded during service?

b. Is it at least as likely as not (probability of at least 50 percent) that any current left and/or right hand disability is proximately due to (caused by) a service-connected disability, including cervical and/or lumber strain, left/right wrist disabilities, etc.?

c. If not, is it at least as likely as not (probability of at least 50 percent) that any current left and/or right hand disability has been chronically worsened (permanently aggravated beyond normal progression) by a service-connected disability, including cervical and/or lumber strain, left/right wrist disabilities, etc.

The VA examiner must also complete a Disability Benefits Questionnaire to address the current severity of the Veteran's service-connected left wrist disability.

A complete rationale for all opinions expressed should be provided.  It is requested that the examiner discuss all of the medical evidence in detail and reconcile any contradictory evidence in a narrative report.

3. Schedule the Veteran for a sinusitis examination by an appropriate VA examiner.  The examiner must complete a detailed Disability Benefits Questionnaire in this regard.

4. Following completion of the above, ensure that the examination reports requested above comply with this REMAND and its instructions.  If a report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


